Appeal by the defendant, Model Taxi Corporation, from a judgment.in favor of the plaintiff and against both defendants based on the negligent operation of appellant’s automobile by the defendant McDonald, and from an order denying a motion to set aside the verdict. The evidence was sufficient to establish that McDonald was legally operating the automobile in which the deceased was a passenger, with the permission and consent of the owner. McDonald’s statement to his physician that he was the driver was not a privileged communication within the intent and meaning of section 352 of the Civil Practice Act. Judgment and order unanimously affirmed, with costs and disbursements. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.